Detailed Action 
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 16/786,334 (hereinafter also referred to as ‘334 or the instant application), filed February 10, 2020 which is a reissue application of U.S. Patent No. 9,948, 891 (hereinafter also referred to as ‘891 or the original patent), issued April 17, 2018 on U.S. Non-Provisional Patent Application No. 15/472,612 (hereinafter also referred to as ‘612 or the parent application), entitled “CONNECTING AN AUDIO OR VIDEO CONFERENCE CALL”, March 29, 2017.1

3. With regard to litigation involving ‘891, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘891 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.
  


5.  As of the date of this Office Action, the status of the claims is:
Claims 1-21are pending.
Claims 1-21 are examined.
Claims 1-21 are objected to and/or rejected as set forth infra.

Priority
6.  Based upon a review of the instant application, the Examiner finds that Patent Owner is claiming benefit to U.S. Non-Provisional Patent Application No. 15/472,612 (hereinafter also referred to as ‘612 or the parent application), entitled “CONNECTING AN AUDIO OR VIDEO CONFERENCE CALL” filed March 29, 2017.2

Notice of Pre-AIA  or AIA  Status
7. Because the effective filing date of claims of the instant application is after March 16, 2013, see prior paragraph, the AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See also paragraph 1, supra.



ADS
8.    On page 3, “Domestic Benefit/National Stage Information”, “reissued” should be -- reissue--. Also note again paragraph 6 supra.

Objections
9.  The disclosure is objected to because of the following informalities: In col.1, line 39, “call” should be --a call--. In col. 1, line 50, “that” should be --than--. The description of elements of FIGs. 4-5 are inconsistent, e.g. see elements 420 and 450 as described with respect to Fig. 4 and compare to description of elements 420 and 450 with respect to Fig. 5.  The sentence in col. 6, lines 44-49 is missing a word or words.  In col. 8, lines 13-14, “identities of any particular CR do” should be --identity of any particular CR does--.  The sentence in col. 8, lines 43-53 is missing a word or words.  In col. 8, line 62, “access” should be --accessed--. In col. 9, line 9, “632,” should be --632),--.  In col. 9, line 19, “application” should be --device--. The steps 740-750, 825-835 and 850-860 have not been described in cols. 9-10. In col. 10, line 11, “an” should be deleted.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.3
When the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

35 USC 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10. Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As an initial matter, on January 16, 2018 the claims of the ‘612 application were extensively amended.  The remarks of same date did not provide any explanation of support.  The claims as amended 2/10/2020 retained essentially all the 1/16/2018 amendments.  The support for the 2/10/2020 amendments (e.g., “ e.g., at col. 4, lines 5-6; col. 4, lines 33-35 (“each [conference room] has at least one device 240”); col. 5, lines 36-38; and col. 6, lines 43-44 (“any other indoor positioning system (IPS) device”)” and “Other parts of the patent specification may also provide support for these amendments”)  to the 1/a6/2018 limitations did not address support for the full limitation.

1. A method for initiating a [[n A/V]] conference call, comprising:

detecting, by a mobile communication device, a first short range wireless signal generated by a first indoor positioning system device mapped to and located in a first conference space and at the same time detecting a second short range wireless signal generated by a second indoor positioning system device mapped to and located in a second conference space that is proximate to the first conference space, the mapping between the first and second indoor positioning system devices and the first and second conference spaces is maintained in a storage medium associated with a conference call service, and the first short range wireless signal is able to be propagated beyond the first conference space and the second short range wireless signal is not able to be propagated beyond the second conference space;

transmitting by the mobile communication device over a network to the conference call service the identity of the first and the second indoor positioning system devices;

[detecting a presence of a first individual in any first one of a plurality of A/V conference spaces;]

determining by the conference call service that, based upon the identities and conference space mapping of the first and the second indoor positioning system devices, the mobile communication device is present in the second conference space and receiving, [by a first A/V conference device] from [the first] [an] a first individual operating the mobile communication device, conference call setup information, [and sending the conference call setup information to an A/V conference call service, the first A/V conference device being located in the any first one of the plurality of A/V conference spaces and being in communication over a network with the A/V conference call service;] and 

the [A/V] conference call service using the conference call setup information to initiate a[n A/V] conference call only between a [the first A/V]first conference device located in the second conferencing space and a [second A/V] second conference device that is located in a remote conference space that is remote[ly] to the [any] second [first one of the plurality of the A/V] conference space[s].

(2/10/2020 changes shown in bold to underlined and bracketed changes of 1/16/18 to originally filed 3/29/17 ‘612 claims). 

4  amended claims 10 and 18 recite:
10.  A method of connecting a stationary [A/V] conference device in any one of a plurality of [A/V] conference spaces to an active [A/V] conference call, comprising:

participating in an active [A/V] conference call, by an individual using a mobile communication [A/V conference] device, while the individual is not proximate to any of the plurality of the [A/V] conference spaces;

entering into one of the plurality of the conference spaces and detecting, by the mobile communication device, a first short range wireless signal generated by a first indoor positioning system device mapped to and located in a first one of [the] plurality of the conference spaces and at the same time detecting a second short range wireless signal generated by a second indoor positioning system device mapped to and located in a second one of the plurality of conference spaces that is proximate to the first conference space, the mapping between the first and second indoor positioning systems and the first and second ones of the plurality of conference spaces are maintained in a storage medium associated with a conference call service, and the second short range wireless signal is not able to be propagated beyond the second conference space;


transmitting by the mobile communication device over a network to the conference call service the identity of the first and the second indoor positioning system devices;

determining by the conference call service that, based upon the identities and conference space mapping of the first and second indoor positioning system devices, the mobile communication device is present in the second one of the plurality of the conference spaces [detecting, by either the stationary or the mobile A/V conference devices, a presence of the individual in any first one of [the] plurality of the A/V conference spaces], and receiving from an individual operating the mobile communication device [sending an A/V] conference call setup information [service operating in a network information relating to the presence of the individual]; and

the [A/V] conference call service using the presence information to connect the stationary [A/V] conference device in the second [any first] one of the plurality of the [A/V] conference spaces to the conference call.

(2/10/2020 changes shown in bold to underlined and bracketed changes of 1/16/18 to originally filed ‘612 claims).



a first [A/V] conference device connected to a network and located in a first one of a plurality of [A/V] conference spaces[;], and a second conference device connected to the network and located in a second one of the plurality of the conference spaces that is proximate to the first conference space; and

an A/V conference call service operating in the network to connect the first [A/V]
conference device located in the first one of a plurality of [A/V] conference spaces with [a] the second [A/V] conference device located in the second one of the plurality of the conference spaces  [remotely
from the first A/V conference device] when:

a mobile communication device detects a first short range wireless signal generated by a first indoor positioning system device mapped to and located in the first conference space and at the same time detects a second short range wireless signal generated by a second indoor positioning system device mapped to and located in the second conference space, the mapping between the first and second indoor positioning system devices and the first and second ones of the plurality of conference spaces being maintained in a storage medium associated  with the conference call service, and the second short range wireless signal is not able to be propagated beyond the second one of the plurality of conference spaces; and the mobile communication device transmitting over the network to the conference call service the identities of the first and the second indoor positioning system devices; and 

the conference call service determining that, based upon the identities and conference space mapping of the first and the second indoor positioning system devices, the mobile communication device is present in the second one of the plurality of conference space and using the presence information to connect the mobile communication device to the second conference device.

[a presence of an individual is detected in the first A/V conference space and the individual provides the A/V conference call service with conference call setup information relating to the second A/V conference device.]

(2/10/2020 changes shown in bold to underlined and bracketed changes of 1/16/18 to originally filed ‘612 claims).

See the specification at, e.g., col. 2, line 39-col. 3, line 32, col. 5, lines 36-45, col. 6, lines 41-44, col. 6, line 50-col. 7, line 5, col. 7, line 62-col. 8 line 12, the paragraph bridging cols. 8-9, 5.  Therefore the specification discloses initiating a conference call by detecting, by a mobile communication device of an individual who is present in a conference space, a wireless signal having a strength generated by an indoor positioning system device mapped to and located in that particular conference space,6 the mapping between the indoor positioning system device and the conference space is maintained in a storage medium associated with a conference call service; if the signal strength is greater than a threshold value, transmitting by the mobile communication device over a network to the conference call service of information uniquely identifying the positioning system device; determining by the conference call service that, based upon the unique identifying information and conference space mapping of the indoor positioning system devices, the mobile communication device is present in the conference space and receiving, from the individual operating the mobile communication device, conference call setup information.  The specification also discloses the conference call service using the conference call setup information to initiate a conference call between the mobile device in the conference space and another conference device that is located in a remote conference space that is remote to the conference space. If the individual is participating in an active conference call prior to being present in the conference space, upon presence detection in the conference space the conference call service uses the conference call setup information so as to enter a conference device that is located in the conference space in and support the ongoing conference call.  This is not what is claimed.7


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.  Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the identity…devices” in lines 13-14 and “the identities” in line 15.  There is insufficient antecedent basis for these limitations in the claim.  This also applies to similar language in claims 10 and 18.
Claim 1 recites the limitation “the second conferencing space ” in line 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “each of the individuals” in line  3.  There is insufficient antecedent basis for this limitation in the claim.8  
Claim 7 recites “the mobile communication device”.  There is insufficient antecedent basis for the first conference device of claim 6 being such device rather than the stationary communication device.  Claim 8 recites the limitation “that  stationary communication device” in lines 1-2.  Similarly there is insufficient antecedent basis for this limitation in the claim.  
Claim 10, lines 1-2 are unclear, i.e. is the claim reciting a conference device in each of the spaces or a conference device in on of a plurality of spaces. In claim 10, are the “one of the 
Claim 10 recites the limitation “the stationary conference device in the second one…spaces” in the last section.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 11-13 recite the limitation “the functionality” in lines 1-2.  There is insufficient antecedent basis for this limitation in these claims.  
Claim 15 recites the limitation “the first individual” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
In claim 18, it is unclear whether “a plurality of conference spaces on lines 2-3 and that on line 7 are one and the same.  Claim 18 recites the limitation “the presence information” in line 23.  There is insufficient antecedent basis for this limitation in the claim.  Also as best understood, see again paragraphs 9-10, the language of lines 6-9 is inconsistent with lines 23-24.
In claim 19, it is unclear whether “a second one” on line 4 is the same as “a second one” on line 4 of claim 18.

Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  


Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,864,368 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/
Primary Examiner, Art Unit 3992

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the patent was extended or adjusted by 0 days.
        2 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date.
        3 Note col. 3, lines 33-59, col. 4, lines35-41, and col. 5, line 60-col. 6, line 2.
        4 Cf. the last section of each paragraph.
        5 See again paragraph 9 above. 
        6 If the mobile device detects more than one signal from a beacon, the beacon signals are ignored and only signals of ultrasonic detector signal strength are processed.
        7 Eg. Where is it described that the mobile device receives two signals from two different spaces having different propagation properties as now claimed? 
        8 The claims sets fort “first” and “other” “individuals”.